Citation Nr: 0428274	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-20 128A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for gout, to include whether a separate evaluation is 
warranted for a detached sesamoid of the left medial 
metatarsal phalangeal (MTP) joint.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for left foot 
gout and assigned a 20 percent evaluation.


FINDING OF FACT

The veteran's left foot gout with detached sesamoid of the 
left medial MTP joint is productive of no more than one or 
two exacerbations a year and not manifested by any 
constitutional symptoms, or limitation of motion, other than 
in the veteran's left great toe.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected left foot gout with detached sesamoid of 
the left medial MTP joint have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.14, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In November 2001, the RO provided adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  The content of 
this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A subsequent 
rating decision dated in April 2002 granted service 
connection for gout of the left great toe.  The veteran 
appealed the initial evaluation assigned the service-
connected disability.  Therefore, the issue on appeal was 
first raised in a notice of disagreement (NOD) submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claim.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA examination reports and private 
treatment records.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show he complained of 
pain in the ball of the left foot in January 1993.  The 
assessment was plantar fasciitis, rule out gout.  The 
examiner opined that it was an unlikely presentation for 
gout.  He continued to complain of recurring left foot pain 
in February 1993 and was assessed with gouty arthritis versus 
plantar fasciitis.  A X-ray study of the left foot, conducted 
that same month, revealed some mild degenerative changes, but 
no radiographic evidence of gout.  However, it was noted that 
radiographic findings of gout were usually delayed and 
occurred later within the course of the disease.  A February 
1993 orthopedic consultation report shows an assessment of 
plantar sesamoiditis of the left foot.  The veteran 
complained of bilateral foot pain in July 1993.  The 
assessments were left tibial sesamoiditis versus first 
digital plantar nerve neuritis and mild second metatarsalgia.  
In November 1993, the veteran was assessed with left plantar 
(fibular) metatarsalgia.  A December 1993 medical history 
report shows the veteran gave a history of foot trouble.  A 
May 1994 podiatry consultation report indicates an assessment 
of resolved sesamoiditis and persistent early arthritis 
symptoms in warm weather.  

A May 1994 VA compensation examination report shows the 
veteran complained of chronic bilateral foot pain.  
Examination revealed marked tenderness over the left medial 
MTP joint.  Diagnoses included detached sesamoid over the 
left medial MTP joint.  

A November 1994 rating decision granted service connection 
for detached sesamoid of the left medial MTP joint.  The 
veteran was assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
effective from the day following his discharge from service.

Treatment records from John Gluscic, M.D., dating from August 
1994 to March 1999, indicate the veteran was initially seen 
in August 1994 with complaints of intermittent foot pain that 
was worse with activity.  Examination revealed pain over the 
lateral sesamoid on palpation while standing.  There was no 
evidence of swelling or other abnormalities and the great toe 
had excellent motion at the MTP joint with no evidence of any 
dorsal bunions or spurs.  The impression was chronic lateral 
sesamoiditis.  He was seen again in June 1995 for great toe 
pain over the MTP joint of the left foot.  Examination 
revealed motion restriction in the MTP joint with tenderness 
in thickening over the dorsum.  There was redness and some 
mild swelling in the area.  X-ray studies appeared normal.  
The impression was either gouty or inflammatory type of 
arthritis or possible hallux rigidus.  The veteran was 
prescribed Indocin and blood work was ordered.  In March 
1999, the veteran reported great toe pain associated with 
wearing new shoes.  Examination showed good range of motion 
of the metatarsal phalangeal (MP) joint with no evidence of 
tenderness over the sesamoid.  There was a mild amount of 
redness and swelling over the medial side of the dorsal part 
of the proximal interphalangeal (PIP) joint, with some 
stiffness and decreased motion at that joint, but excellent 
motion at the MP joint.

VA treatment records, dating from April to September 1999, 
indicate the veteran complained of red, intensely painful, 
swollen distal interphalangeal (DIP) joint of the left great 
toe in the last several months.  He indicated that he had 
periodic flare ups that he was able to "moderate" with the 
use of non-steroidal anti-inflammatory drugs.  Examination 
revealed some swelling and redness.  It was noted that he had 
two elevated uric acid levels.  The assessment was possibly 
gout or pseudogout versus other inflammatory process.  In May 
1999, he reported that his diagnosed gout was getting better.  
A September 1999 treatment record shows examination reveals 
edema, persistent erythema and swelling of the left great toe 
dip joint.  The assessment was gout with persistent swelling.  

At a May 2001 VA examination, the veteran complained of sore 
feet.  He described his left foot pain as being located under 
the first metatarsal head area with weight-bearing lasting 
longer than an hour.  He reported that wearing a soft-type 
shoe provided considerable relief.  He did not indicate 
stiffness, swelling, increased heat or redness.  He denied 
having flare-up periods.  Examination of the left foot 
revealed no evidence of swelling, increased heat or redness.  
There was marked tenderness on the plantar surface of the 
first metatarsal joint.  There were no unusual calluses.  
Pulses were excellent in both feet.  The veteran was unable 
to stand on the toes of his left foot due to the pain in the 
first metatarsal head.  The assessment included detached 
sesamoid of the left first metatarsal.  

Treatment records from Northern Penobscot Orthopedics, dated 
in September 2001, show the veteran was to be worked up for 
the possibility of gout in the left great toe.  He took 
Indocin and stated that his big toe was much less sore than 
it had been previously.  Examination of the left toe revealed 
it to be very bright red.  It was described as not too tender 
on the dorsal medial aspect.  There was good range of motion 
without much crepitation and pain at the interphalangeal (IP) 
joint.  X-ray studies revealed some stifled calcification in 
the area suggested of uric acid crystals there and tophus.  
The assessment was gouty tophus at the dorsal medial aspect 
of the IP joint of the left great toe and the veteran was to 
be scheduled for surgical excision.  

A September 2001 operative report from Millinocket Regional 
Hospital shows that the veteran underwent surgical excision 
of gouty tophus at the IP joint of the distal left great toe.  

In October 2001, the veteran submitted a claim of entitlement 
to service connection for gouty arthritis secondary to 
medications prescribed for his service-connected 
disabilities.

A March 2002 VA compensation examination report notes the 
examiner's opinion that gout is a developmental defect and 
not caused by medication.  Although certain thiazide 
diuretics can exacerbate or cause acute gouty symptoms, they 
do not in themselves cause gout.  The examiner noted that the 
veteran had not had any gout symptoms since he discontinued 
use of his diuretics and had been placed on anti-gout 
medication.

An April 2002 rating decision granted service connection for 
left foot gout and assigned a 20 percent evaluation from 
October 18, 2001, the date the veteran's claim was received.  
Moreover, the rating decision discontinued the veteran's 10 
percent evaluation for detached sesamoid of the left medial 
MTP joint, effective October 18, 2001.  

A November 2002 VA examination report shows that the veteran 
complained of increased difficulties with both forefeet in 
the prior two years.  Examination of the left great toe 
revealed no inflammatory changes, no swelling or significant 
tenderness.  The metatarsal arch was essentially collapsed 
but flexible with diminished padding.  Metatarsophalangeal 
joint extension was to 50 degrees and flexion to 70 degrees.  
Left IP joint flexion was to 25 degrees.  Pedal pulse was 
described as excellent.  X-ray studies of the left foot 
revealed erosive or cystic bone changes alternating with a 
mild degree of relative sclerosis.  The impression was gout 
with early or minimal gouty arthritis affecting both 
forefeet.  The examiner opined that the previously diagnosed 
sesamoiditis or displaced sesamoid was a manifestation of 
acute attacks of gout.  The examiner further noted that 
plantar fasciitis was not present and opined that while gout 
did not need to be a permanent condition, once gouty 
arthritic changes had occurred the changes were likely to be 
permanent.  The examiner observed that the veteran's gout 
developed while he was still in service.

A December 2002 rating decision granted the veteran a 
temporary total rating effective from September 21, 2001 to 
October 31, 2001.  The 20 percent evaluation for gout was 
resumed beginning November 1, 2001.  An earlier effective 
date for the 20 percent evaluation for gout was also granted 
to March 7, 2001, the date the veteran's claim for an 
increased evaluation for sore feet was initially received.



Analysis

The veteran essentially contends that he is entitled to a 
higher evaluation for his left foot disability than the 
current rating reflects, because he believes the previous 10 
percent rating assigned for the detached sesamoid of the left 
medial MTP joint should have been continued as well as the 20 
percent rating granted for the left great toe gout.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's left foot gout is currently rated as 20 percent 
disabling under the provisisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5017.  Under this Diagnostic Code gout is 
rated pursuant to the criteria for evaluating rheumatoid 
arthritis under Diagnostic Code 5002.  Diagnostic Code 5002 
provides a 20 percent evaluation where there are one or two 
exacerbations a year in a well- established diagnosis.  A 40 
percent evaluation is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A 60 
percent evaluation applies where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year, or a lesser number over prolonged 
periods.  Finally, a 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  A note to Diagnostic Code 5002 states that 
ratings for an active process will not be combined with 
ratings for chronic residuals.  Instead, the higher of the 2 
evaluations should be assigned.

As noted above, in order to be entitled to the next-higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.  The Code section does 
not define what constitutes an "incapacitating episode".

The Board has thoroughly reviewed the claims file, and finds 
that that the criteria for an initial evaluation in excess of 
20 percent under Diagnostic Code 5002 have not been met.  In 
this regard, the Board finds that the veteran has no more 
than one to two attacks of gouty arthritis per year.  In fact 
the March 2002 examiner noted that the veteran had not had 
any gout symptoms since being placed on anti-gout medication 
and discontinuation of certain diuretics.  There is no 
evidence of record that indicates more frequent attacks

Based upon the evidence that shows no more than one to two 
attacks of gout per year, the Board finds that the criteria 
for an increased evaluation have not been met.  The Board has 
considered whether the evidence, at any time since the 
effective date of service connection, supports an evaluation 
greater than 20 percent.  However, the competent objective 
evidence of record does not show that gouty arthritis attacks 
occur more than twice a year or are productive of definite 
impairment of health.  Overall, the disability picture is 
more accurately reflected under the criteria for a 20 percent 
rating.  As such, it follows that the criteria for a 40 
percent evaluation have not been met.

The Board has also considered whether a rating in excess of 
20 percent could be obtained by virtue of the veteran's 
chronic residuals of gouty arthritis, as measured by 
limitation of motion of the part affected.  Thus, 
consideration was given to Diagnostic Codes 5278 (unilateral 
claw foot), 5280 (unilateral hallux valgus), 5283 (malunion 
of or nonunion of metatarsal bones) and 5284 (other foot 
injuries).  However, the recent VA examination reports do not 
indicate evidence of claw foot or hallux valgus and while 
there is evidence of limitation of motion of the metatarsal 
joint, the evidence does not show that it is so severe as to 
support an evaluation higher than the 20 percent evaluation 
assigned herein.  Likewise, the medical evidence of record 
does not indicate that the veteran's foot injury is more than 
moderately severe to support a higher evaluation under Code 
5284.

With regard to the veteran's contentions that he is entitled 
to separate 20 percent and 10 percent evaluations under 
Diagnostic Codes 5017 and 5284, as noted above, Diagnostic 
Code 5002 specifically prohibits combining ratings for active 
processes and ratings for limitation of motion or ankylosis.  
Therefore, the veteran is awarded a 20 percent under the 
criteria for active disease as it is the higher evaluation 
warranted.  Moreover, 38 C.F.R. § 4.14 states in pertinent 
part: "evaluation of the same manifestation under different 
diagnoses are to be avoided."  In Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court stated, "[t]he critical 
element is that none of the symptomatology for any one of 
these three conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions."  In 
assigning separate ratings for the episodic arthritic 
exacerbations under Diagnostic Code 5002 and the residual 
limitation of motion under Diagnostic Codes 5284, would 
constitute pyramiding, since the 20 percent rating assigned 
under Diagnostic Code 5002 contemplates orthopedic as well as 
other arthritic aspects of said disability.  Clearly, 
Diagnostic Code 5002 contemplates all the symptomatology of 
gout affecting the veteran's left great toe.

In short, a 20 percent rating assigned under Diagnostic Code 
5002 contemplates orthopedic aspects of the veteran's gout, 
specifically its effect upon left great toe movement, as well 
as the systemic, constitutional aspects of the disease; and 
these are duplicative of or overlap with each other such that 
to assign separate ratings under Diagnostic Codes 5002 and 
5284 would be pyramiding.

Finally, the evidence does not reflect that the veteran's 
gouty arthritis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standard is rendered impracticable.  38 C.F.R. § 
3.321(b)(1).

In conclusion, the evidence of record supports the finding 
that since the effective date of the grant of service 
connection, the veteran's gouty arthritis is most accurately 
reflected by a 20 percent under Diagnostic Codes 5002 and 
5017.  Inasmuch as the 20 percent assigned reflects the 
greatest degree of impairment shown since the March 7, 2001, 
effective date for the grant of service connection.  
Therefore there is no basis for considering staged ratings in 
this case.  Fenderson v. West, 12 Vet. App 119 (1999).


ORDER

An evaluation in excess of 20 percent for gout is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



